288 F.2d 818
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ACCURATE FORMING CORPORATION, Everlast Metal Finishing Corporation and Local 810, Steel, Metals, Alloys and Hardware, Fabricators and Warehousemen, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Respondents.
No. 13405.
United States Court of Appeals Third Circuit.
Argued March 21, 1961.
Decided April 12, 1961.

Samuel M. Singer, Washington, D. C. (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, William J. Avrutis, Attys., National Labor Relations Board, Washington, D. C., on the brief), for petitioner.
Harry Weinstock, New York City (Henry Brickman, Weinstock & Tauber, New York City, on the brief), for respondent Local 810.
William P. Reiss, Newark, N. J. (Pitney, Hardin & Ward, Newark, N. J., on the brief), for respondent companies.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a petition of the National Labor Relations Board pursuant to Section 10 (e) of the National Labor Relations Act, as amended, 29 U.S.C.A. § 160(e), for enforcement of its Order issued against the respondents on August 16, 1960, 128 N.L. R.B. No. 82.


2
The Board found that the respondent corporations discharged three employees because of their union activities, thereby violating Section 8(a) (3) and (1) of the Act, 29 U.S.C.A. § 158(a) (1, 3). It further found that the respondent corporations supported and assisted the respondent Union by coercing their employees to join it and thereafter executed a union-security agreement with it, thereby violating Section 8(b) (1) (A) and (2) of the Act.


3
Upon consideration of the record we are of the opinion that the findings of the National Labor Relations Board are supported by substantial evidence and that its Order is valid and proper.


4
For the reasons stated the Order of the Board will be enforced.